Citation Nr: 1011537	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  06-35 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1969 to September 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in August 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In September 2007, the Veteran withdrew his request for a 
Board hearing.  In June 2008, the Veteran withdrew for the 
appeal the claims of service connection for headaches and 
neck disability. 

In June 2009 the Board remanded the claim for additional 
development.  As the development identified additional 
information pertinent to the claim, the appeal is REMANDED to 
the RO via the Appeals Management Center in Washington, DC.  


REMAND

In June 2009, the Board remanded the claim and requested that 
the Veteran identify a three month time period in service in 
which his friend committed suicide, which the Veteran asserts 
is an in-service stressor related to PTSD.  In a statement 
dated in November 2009, the Veteran identified his friend and 
that the suicide occurred sometime between January 1971 and 
March 1971.  The Veteran also indicated that in 1971 a doctor 
and a nurse from his base were killed when they ran off the 
road and down a cliff, and the Veteran had to remove the 
bodies.  Under these circumstances, further development is 
needed regarding in-service stressors. 

As for psychiatric disorders other than PTSD, service 
treatment records show that in December 1970 the Veteran had 
acute situational stress and problems sleeping; in December 
1971 and July 1972 he was nervous, anxious, had tremors and 
the examiner indicated the Veteran should be assigned to a 
different unit.  


After service, the record shows depressive disorder, anxiety 
disorder, dysthymic disorder, adjustment disorder, 
schizophrenia, bipolar disorder and major affective disorder.  
As the evidence of record does not contain sufficient 
competent medical evidence to decide this part of the claim, 
additional development is needed under the duty to assist.  
38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran for more specific 
information, namely, the date and location 
of the base, where he had to recover the 
remains of a doctor and nurse, and then 
determine whether there is sufficient 
information to warrant further development 
to corroborate the stressor. 

2.  Ask the appropriate custodian of 
Federal records for the unit history of 
the Service Battery, 1st Battalion, 75th 
Field Artillery from January 1971 to March 
1971.  If then records do not exist or 
further efforts to obtain the records 
would be futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e). 

3.  Ask the appropriate custodian of the 
Federal records to search the morning 
reports of the Service Battery, 1st 
Battalion, 75th Field Artillery for a 
personnel entry, pertaining to a suicide 
of "Robert" from January 1971 to March 
1971.  If then records do not exist or 
further efforts to obtain the records 
would be futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e).  



4.  If there is credible evidence that any 
in-service stressor occurred, afford the 
Veteran a VA examination, including 
psychological testing for PTSD, to 
determine whether it is at least as likely 
as not that the Veteran has PTSD related 
to the credible evidence of the identified 
in-service stressor. 

If there is a diagnosis other PTSD, the 
examiner is asked to determine whether it 
is at least as likely as not that the 
diagnosis is related to the Veteran's 
period of service.  

The examiner should also comment on the 
significance of service treatment records, 
which show that in December 1970 the 
Veteran had acute situational stress and 
problems sleeping; in December 1971 and 
July 1972 document nervousness, anxiety, 
tremors and suggest the Veteran be 
transferred to a different unit.

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation.

The claims folder must be made available 
for review by the examiner.

5. After the development has been 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

